Citation Nr: 9913643	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-33 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right patella with tear of the anterior cruciate ligament 
and osteoarthritis; status postoperative arthroscopy and 
debridement of right medial meniscus tear, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran also initiated appeals of the RO's denials of his 
claims of entitlement to service connection for left knee and 
back disorders.  However, in his October 1995 Substantive 
Appeal, he indicated that he wished to continue his appeal 
only for an increased evaluation for a right knee disorder.  
The claims for service connection for left knee and back 
disorders, therefore, are deemed withdrawn.  See 38 C.F.R. 
§ 20.204 (1998).  Subsequently, in a December 1995 statement, 
the veteran indicated that he still sought service connection 
for a left knee disorder, to include as secondary to his 
service-connected right knee disorder.  As the veteran 
withdrew his initial claim for service connection for this 
disability, and as the RO has not again addressed this issue 
to date, the Board refers this matter back to the RO for 
appropriate action.

In his August 1995 Notice of Disagreement, the veteran 
indicated that he sought a personal hearing.  In his October 
1995 Substantive Appeal, he noted that he wished to appear 
for a VA Travel Board hearing, but he further clarified that 
he was withdrawing his request for a personal hearing while 
maintaining the option to request such a hearing again 
following the receipt of medical evidence.  He was 
subsequently scheduled for a VA Travel Board hearing in March 
1999, but, in a February 1999 letter, he indicated that he 
wished to withdraw his request for this hearing.  See 38 
C.F.R. § 20.704(e) (1998).


REMAND

In this case, the RO has assigned a 20 percent evaluation for 
the veteran's right knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998), which pertains to recurrent 
subluxation and lateral instability.  The record, however, is 
unclear as to whether the veteran currently suffers from 
instability of the right knee.  While the veteran's April 
1998 VA examination report indicates no such instability, 
ligamental instability is noted in a March 1996 VA outpatient 
treatment report.  Further, outpatient treatment records 
dated between March 1996 and May 1998 also collectively 
indicate some damage to the cruciate ligament of the right 
knee and report some laxity of the ligaments associated with 
that joint on testing to include a positive anterior drawer 
sign in May 1998.  Thus, there appears to be some conflict in 
the medical evidence of record as to whether the veteran 
does, in fact, have instability of the right knee and if so, 
the degree of severity of this symptomatology.  The Board 
would further point out that the record clearly shows that 
the veteran suffers from arthritis of the right knee.

Also unclear from the record is whether the veteran's right 
knee disorder is productive of painful motion or functional 
loss due to pain.  The April 1998 examination report reflects 
that the veteran had right knee pain upon squatting, but this 
report contains no information with regard to whether the 
veteran had pain with range of motion testing or additional 
functional loss due to pain. 

In this regard, the Board would point out that recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) and opinions of the Office of the VA General 
Counsel (OGC) have indicated that careful consideration of 
such matters is necessary in evaluating knee disabilities.  
In DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996), the Court 
held that consideration of 38 C.F.R. §§ 4.40 and 4.45 (1998), 
which contemplate functional loss and painful motion in cases 
of musculoskeletal disabilities, must be considered in 
determining whether a higher evaluation is warranted.  The 
Court also held that the symptoms addressed by 38 C.F.R. 
§§ 4.40 and 4.45 are contemplated in the criteria of 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  However, in a precedent opinion, the OGC 
determined that separate ratings are warranted in cases where 
a knee disability is manifested by both arthritis and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997).  In short, 
the determination of a claim for a higher evaluation for a 
knee disability requires a fuller picture of any functional 
loss, painful motion, and/or instability than the current 
medical evidence of record provides.  See also Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992) (if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his right knee disorder.  
Following examination, the examiner 
should specifically identify all 
symptomatology attributable to the 
veteran's right knee disability.  The 
examiner should additionally determine 
whether the veteran's right knee 
disability is productive of pain with 
use, weakened movement, excess 
fatigability, and incoordination.  The 
examiner should delineate and describe in 
detail all functional loss associated 
with the service-connected right knee 
disability, especially on use and due to 
flare ups.  The clinical history and 
objective findings should cover factors 
of weakened movement, excess fatigability 
with use, and incoordination.  All 
indicated tests and studies should be 
performed, including active and passive 
range of motion of the right knee.  The 
examiner should also express an opinion 
as to whether there is adequate pathology 
present to support the veteran's 
subjective complaints or objective 
evidence of pain on motion.  The examiner 
is also requested to specifically offer 
an opinion as to whether the veteran 
currently has instability of the right 
knee.  If not, the examiner should 
comment upon the findings from the VA 
outpatient treatment reports dated from 
March 1996 to May 1998 in the context of 
the record and the findings from the 
current examination.  The rationale for 
all conclusions and opinions expressed 
and a comprehensive report should be 
provided.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner and reviewed prior to the 
examination. 

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
increased evaluation for a right knee 
disorder.  The RO should also consider 
the criteria of 38 C.F.R. §§ 4.40 and 
4.45 (1998) and VAOPGCPREC 23-97 (July 1, 
1997) in readjudicating this claim, as 
appropriate.  If the determination 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran unless and until he is so notified by the RO.
 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


